 Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 1 of 22    PageID 123



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

                                   )
TIMIKO HAMILTON,                   )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )            No. 20-cv-2911-TMP
                                   )
SHELBY COUNTY, TENNESSEE,          )
                                   )
      Defendant.                   )
                                   )

            ORDER GRANTING DEFENDANT’S MOTION TO DISMISS


      Before the court is defendant Shelby County’s Motion to

Dismiss, filed on February 11, 2021.1 (ECF No. 12.) Plaintiff

Timiko Hamilton responded to the motion on April 1, 2021. (ECF No.

18.) Shelby County filed a reply on April 7, 2021. (ECF No. 19.)

For the reasons below, Shelby County’s motion is GRANTED.

                              I.   BACKGROUND

      Plaintiff Timiko Hamilton began working for the Shelby County

Division   of   Corrections    (“SCDOC”)   on   August   16,      2012,   as   a

corrections officer and was promoted to sergeant on February 1,

2017. (ECF No. 1 at 2.) According to Hamilton, she has met or

exceeded expectations throughout her career with SCDOC. (ECF No.



1On February 21, 2021, the parties consented to have a United
States magistrate judge conduct all proceedings in this case
including trial, the entry of final judgment, and all post-trial
proceedings. (ECF No. 10.)
 Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 2 of 22   PageID 124



1 at 2.) Hamilton alleges she has been treated for severe anxiety

and major depressive disorder, which “substantially limits, among

other   thing,   the    major   life   activities   of   working,    eating,

sleeping, and interacting with others.” (ECF No. 1 at 2.) As a

result, Hamilton requested that she be assigned to positions and

responsibilities that minimized her contact with inmates. (ECF No.

1 at 2.) Since October 18, 2017, Hamilton has been involved in a

Chapter 13 bankruptcy proceeding in the United States Bankruptcy

Court for the Western District of Tennessee. (ECF No. 12-4 at 1.)

     According to the complaint, Hamilton filed her first internal

complaint of discrimination on July 14, 2017. (ECF No. 1 at 2.)

Subsequently, she filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”) in February of 2018.

(ECF No. 1 at 2.) A little over a year later, Hamilton was assigned

to work in the “Papa” Building, where a group of inmates threatened

to harm her. (ECF No. 1 at 2.) Hamilton alleges that she reported

the threats to her supervisors but was ignored. (ECF No. 1 at 2.)

Then, in April of 2019, the same inmates who had threatened her

poured baby oil over a path that Hamilton routinely walked across.

(ECF No. 1 at 3.) Hamilton slipped on the oil and was severely

injured. (ECF No. 1 at 3.) According to Hamilton, her doctor

restricted   her   to   only    sedentary   activities    with    occasional

walking or standing. (ECF No. 1 at 3.) As before, her requests for

accommodations while she recovered from her injuries were ignored.

                                   - 2 -
Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 3 of 22   PageID 125



(ECF No. 1 at 3.) Additionally, Hamilton alleges she has suffered

from Post-traumatic Stress Disorder since the incident. (ECF No.

1 at 3.)

     Following   the   incident,    Hamilton    states    she    repeatedly

requested that SCDOC investigate the circumstances that led to her

injuries, but the investigation was delayed. (ECF No. 1 at 3.)

When it eventually was conducted, the investigation was allegedly

not thorough and thus did not substantiate the assault by the

inmates. (ECF No. 1 at 3.) Throughout the investigation (and

afterwards), Hamilton remained assigned to work in the “Papa”

Building. (ECF No. 1 at 3.) Since the incident, Hamilton alleges

SCDOC has not made any attempt to protect her from the inmates

and, as a result, she continues to suffer from workplace violence

and harassment. (ECF No. 1 at 3.) Hamilton states she is an

“otherwise qualified individual with a disability as defined by

the ADAAA” and “other similarly-situated individuals who have not

complained about discrimination or are not disabled have been

afforded all the benefits to which they are entitled without

interference by the Defendant.” (ECF No. 1 at 2-3.)

     Hamilton filed her first lawsuit with this court on October

15, 2019. (ECF No. 1 at 4.) Her first lawsuit raised many of the

same allegations as the instant complaint, such as the baby oil

slip and fall incident and that her requests for accommodations

for her anxiety and depression were denied. (ECF No. 12-2.) Her

                                   - 3 -
 Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 4 of 22           PageID 126



first complaint included a claim for disability discrimination in

violation     of    the    Americans        with   Disabilities     Act     (“ADA”),

specifically alleging that Shelby County failed to accommodate her

disability, subjected her to disparate treatment, and retaliated

against her because of her disability.2 (ECF No. 12-2.) However,

on June 4, 2020, Magistrate Judge Charmiane G. Claxton granted a

motion for summary judgment filed by Shelby County, holding that

Hamilton was judicially estopped from bringing any of her claims

because she had represented to the United States Bankruptcy Court

for the Western District of Tennessee that she did not have any

potential causes of action that could be considered an asset of

her bankruptcy estate. (ECF No. 12-3.)

     According to the instant complaint, Hamilton continues to be

“subjected    to    a     hostile    work    environment    by     co-workers    and

supervisors, including being subjected to ridicule and derision by

co-workers and supervisors.” (ECF No. 1 at 4.) She alleges that

her complaints regarding her treatment by inmates continue to be

ignored.     (ECF    No.    1   at    4.)     Hamilton     filed    a   charge    of

discrimination with the EEOC on January 3, 2020. (ECF No. 1 at 4.)

The charge reads:

     I began working for [SCDOC] on August 16, 2012.




2Hamilton’s first lawsuit also contained additional allegations
related to charges under Title VII of the Civil Rights Act and the
Family and Medical Leave Act. (ECF No. 12-2.)
                                       - 4 -
 Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 5 of 22   PageID 127



       On February 23, 2018, I filed a charge of employment
       discrimination with the EEOC (490-2018-01377). My
       employer has been aware of my disability since 2017.
       Since filing my previous charge, my request[s] for
       reasonable accommodations have been denied. Prior to
       filing my EEOC charge, I had no prior issues receiving
       a reasonable accommodation.

       I believe I have been discriminated against because of
       my disability and retaliated against for engaging in a
       protected activity in violation of the [ADA].

(ECF No. 1-1.) She received a right-to-sue letter from the EEOC on

September 23, 2020, and filed this lawsuit on December 18, 2020.

(ECF Nos. 1 at 1; 1-2.) Her instant lawsuit is predicated on

alleged disability discrimination in violation of the ADA, namely

disparate treatment, failure to accommodate, and retaliation. (ECF

No. 1 at 5.) Hamilton’s Chapter 13 bankruptcy proceeding remains

pending, with the instant lawsuit being listed as an asset on an

Amended Schedule entered on December 18, 2020. (ECF Nos. 12-1 at

11-12; 12-4; 12-5 at 6.) On March 26, 2021, Hamilton filed a motion

with   the   bankruptcy   court   for   leave   to   hire   an   attorney   to

prosecute a non-bankruptcy civil cause of action. (ECF No. 18-1 at

1-2.) The bankruptcy court granted the motion on April 26, 2021.

See In re Timiko Rochelle Hamilton, 2:17-BK-29176 (Bankr. W.D.

Tenn. Apr. 26, 2021) (Dkt. No. 75).

                              II.   ANALYSIS

A.     Standard of Review

       In deciding a Rule 12(b)(6) motion to dismiss, the court views

the allegations in the light most favorable to the plaintiff and

                                    - 5 -
 Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 6 of 22    PageID 128



accepts all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678–79 (2009). Federal Rule of Civil Procedure

8(a)(2) requires only “a short and plain statement of the claim.”

Fed. R. Civ. P. 8(a)(2). However, “[t]he factual allegations in

the complaint need to be sufficient to give notice to the defendant

as to what claims are alleged, and the plaintiff must plead

‘sufficient factual matter’ to render the legal claim plausible,

i.e.,   more   than   merely   possible.”   Fritz     v.    Charter   Twp.     of

Comstock, 592 F.3d 718, 722 (6th Cir. 2010) (quoting Iqbal, 556

U.S.    at   677).   “The   plausibility   standard    is    not   akin   to   a

‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556

U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557

(2007)). To satisfy this requirement, plaintiffs must plead more

than “labels and conclusions,” “a formulaic recitation of the

elements of a cause of action,” or “naked assertions devoid of

further factual enhancement.” Id. (alteration omitted) (quoting

Twombly, 550 U.S. at 555, 557). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

       “As a general rule, when considering a 12(b)(6) motion to

dismiss, matters outside the pleadings may not be considered by

the court.” Metz v. Unizan Bank, No. 5:05-CV-1510, 2007 WL 3232431,

                                   - 6 -
Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 7 of 22        PageID 129



at *1 (N.D. Ohio Oct. 31, 2007) (citing Sims v. Mercy Hosp. of

Monroe, 451 F.2d 171, 173 (6th Cir. 1971)). If matters outside the

pleadings   are   considered    by    the    court,    the   motion     must   be

“converted to a motion for summary judgment under Fed. R. Civ. P.

56.” Id. at *1 (citing Carter v. Stanton, 405 U.S. 669, 671

(1972)). Despite this general rule, “a court may consider a

document outside the pleadings if the pleadings refer to it,” id.

at *1 (citing Jackson v. City of Columbus, 194 F.3d 737, 745 (6th

Cir. 1999)), or “materials that are integral to the complaint, are

public records, or are otherwise appropriate for taking judicial

notice.” Ashland, Inc. v. Oppenheimer & Co., Ins., 648 F.3d 461,

467 (6th Cir. 2011) (quoting Ley v. Visteon Corp., 543 F.3d 801,

805 (6th Cir. 2008)). Further, “a court may take judicial notice

of other court proceedings without converting the motion into one

for summary judgment.” Buck v. Thomas M. Cooley Law School, 597

F.3d 812, 816 (6th Cir. 2010) (citing Winget v. JP Morgan Chase

Bank, N.A., 537 F.3d 565, 576 (6th Cir. 2008)). Here, Shelby

County’s    motion   included   filings      from     Hamilton’s   bankruptcy

proceeding and from her first lawsuit with this court. See (ECF

Nos. 12-2; 12-3; 12-4; 12-5; 12-6.) The court need not convert

this motion to one for summary judgment in order to consider these

documents. See Hamlin v. Baptist Mem'l. Hosp., No. 2:09–cv–02615–

STA–cgc, 2011 WL 902351, at *2 n.1 (W.D. Tenn. Jan. 27, 2011)

(“Although the parties have attached filings from Plaintiff's

                                     - 7 -
 Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 8 of 22     PageID 130



bankruptcy    proceeding   as    exhibits    for   consideration      in   this

Motion, the Court may take judicial notice of these documents and

consider them without converting Defendant's Motion into a motion

for summary judgment pursuant to Rule 12(d) of the Federal Rules

of Civil Procedure.”).

B.   Standing

     As a preliminary matter, Shelby County argues that Hamilton’s

complaint must be dismissed because she had not received permission

from the bankruptcy court to pursue this lawsuit in her own name.

In its reply, Shelby County “acknowledge[d] the state of affairs

in the bankruptcy court could change based on Plaintiff’s pending

motion with the bankruptcy court to appoint counsel.” (ECF No. 19

at 3.) While earlier in this litigation Hamilton did not have

permission to pursue this lawsuit in her own name, the bankruptcy

court has since granted Hamilton’s motion to hire an attorney to

pursue this cause of action.3 In re Timiko Rochelle Hamilton, 2:17-

BK-29176 (Bankr. W.D. Tenn. Apr. 26, 2021) (Dkt. No. 75). As a

result, the Sixth Circuit’s general rule that Chapter 13 debtors

do not have standing to pursue independent claims                   no longer

precludes    Hamilton   from    bringing    this   lawsuit.   See   generally




3Federal courts can “take judicial notice of developments in
‘related proceedings in other courts of record.’” Chase Bank USA,
N.A. v. City of Cleveland, 695 F.3d 548, 553 n.2 (6th Cir. 2012)
(quoting Walburn v. Lockheed Martin Corp., 431 F.3d 966, 972 n.5
(6th Cir. 2005)).
                                   - 8 -
 Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 9 of 22   PageID 131



Rugiero v. Nationstar Mortg., LLC, 580 F. App’x 376 (6th Cir.

2014).

C.   Failure to State a Claim

     1.    Res Judicata

     Before the court can consider the merits of Shelby County’s

motion, the undersigned must first consider whether any or all of

Hamilton’s claims are barred by res judicata because of the earlier

lawsuit that was dismissed by this court. Res judicata deals with

“the preclusive effect of a judgment.” Taylor v. Sturgell, 553

U.S. 880, 892 (2008). In practice, res judicata bars subsequent

claims by parties or their privies based on the same cause of

action. Trent v. Shelby Cty. Gov't, No. 2:08–cv–2797–JPM–cgc, 2009

WL 6066974, at *1 (W.D. Tenn. Jul. 30, 2009) (citing Montana v.

United States, 440 U.S. 147, 153 (1979)). The moving party must

establish four elements for res judicata to apply: “1) a final

decision on the merits by a court of competent jurisdiction; 2) a

subsequent action between the same parties or their privies; 3) an

issue in a subsequent action which was litigated or which should

have been litigated in the prior action; and 4) an identity of the

causes of action.” Id. (citing Rivers v. Bariton Bd. of Educ., 143

F.3d 1029, 1031 (6th Cir. 1998) and Kane v. Magna Mixer Co., 71

F.3d 555, 560 (6th Cir. 1995)).

     Hamilton filed a lawsuit against Shelby County in this court

on October 15, 2019. This court granted Shelby County’s motion for

                                   - 9 -
Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 10 of 22     PageID 132



summary judgment in the earlier case on June 4, 2020. See Brown v.

Burch, Porter & Johnson Law Firm, No. 15–2167, 2015 WL 5737802, at

*7 (W.D. Tenn. Sept. 30, 2015) (“The disposition of [an earlier

lawsuit] by summary judgment qualifies as a final judgment on the

merits.”) (citing Nat'l Satellite Sports, Inc. v. Eliadis, Inc.,

253 F.3d 900, 908 (6th Cir. 2001)). Therefore, the first two

elements of the res judicata analysis are satisfied, a finding

that is not disputed by Hamilton. Moreover, Hamilton concedes that

“any claims that Plaintiff brought or could have brought in her

2019 Complaint are barred by the doctrine of res judicata.” (ECF

No. 18-1 at 7.); see also U.S. ex rel. Sheldon v. Kettering Health

Network, 816 F.3d 399, 415 (6th Cir. 2016) (“As the ‘could have’

phrasing implies, [the third] element concerns only the legal

possibility   of   bringing   the    disputed   claims   in   the    previous

action.”); Bridgeman v. City of Bedford Heights, No. 1:19-cv-3002,

2020 WL 1930116, a *3 (N.D. Ohio Apr. 21, 2020) (dismissing on res

judicata grounds a plaintiff’s claims that were available when the

initial lawsuit was filed because “the term ‘same cause of action’

encompasses claims that ‘were previously available to the parties,

regardless of whether they were asserted or determined in the first

proceeding’”) (quoting Thomas v. Miller, 329 F. App’x 623, 627

(6th Cir. 2009)). However, Hamilton argues that the last two

elements of res judicata are not met for claims arising after the

first complaint was filed, because “the claims in the instant

                                    - 10 -
Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 11 of 22   PageID 133



action were not available to her until at least September 2020,

when she received the right-to-sue.” (ECF No. 18-1 at 7.); see

Rawe v. Liberty Mut. Fire Ins. Co., 462 F.3d 521, 529 (6th Cir.

2006) (finding that it was error for a district court to dismiss

a claim on res judicata grounds “because [the] alleged actions had

not yet occurred at the time [plaintiff] filed the first . . .

suit” and “[s]imply put, [plaintiff] could not have asserted a

claim that [plaintiff] did not have at the time”) (quoting Kane, 71

F.3d at 560).

     Hamilton’s complaint includes an allegation that “[a]fter

making requests for accommodation and the filing of her previous

action   against    Defendant,    Plaintiff    has   been   subjected     to

discriminatory     and   retaliatory   treatment     including,    but   not

limited to, subjected to unreasonable scrutiny, investigations,

and discipline,” and that she has been continuously subjected to

a hostile work environment. (ECF No. 1 at 4 (emphasis added).)

Clearly, Hamilton could not have included in the first complaint

any allegations that Shelby County discriminated against her after

the first lawsuit was filed. See Cont’l Cas. Co. v. Indian Head

Indus., Inc., 941 F.3d 828, 837 (6th Cir. 2019) (holding that “a

party has no duty to supplement its complaint” and thus “if a

plaintiff sues a defendant, and then after the filing of the first

complaint the defendant engages in additional, similar wrongdoing,

that plaintiff will not be barred from bringing another, later

                                  - 11 -
Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 12 of 22         PageID 134



lawsuit    against   the       same    defendant        for    the     post-filing

wrongdoing”);    Rawe,   462    F.3d    at     529-30    (reasoning     that   “res

judicata does not apply to claims that were not ripe at the time

of the first suit” and to hold otherwise would “prospectively

immunize   the   defendant     from    liability        for   future   actionable

conduct”) (citing Katt v. Dykhouse, 983 F.2d 690, 694 (6th Cir.

1992)). This is true even if certain facts that form the basis of

the second lawsuit were alleged in the first lawsuit. See Ziba v.

Kcira, No. 10–12654, 2010 WL 4636635, at *5 (E.D. Mich. Nov. 8,

2010) (“The ‘fact that both suits involve essentially the same

course of alleged wrongful conduct is not decisive. Such a course

of conduct — for example, an abatable nuisance — may frequently

give rise to more than a single cause of action.’”) (quoting Cream

Top Creamery v. Dean Milk Co., 383 F.2d 358, 363 (6th Cir. 1967)).

Thus, the court finds that, to the extent Hamilton is seeking to

assert ADA claims based on alleged violations that occurred before

the first complaint was filed, those claims are precluded by res

judicata and are subject to dismissal on that basis. On the other

hand, the court finds that the doctrine of res judicata does not

apply to Hamilton’s claims that are based on conduct by Shelby

County that occurred after the first complaint was filed.

     2.    Allegations Since the First Complaint

     Having limited Hamilton’s claims to those arising after the

first complaint was filed, the court now turns to the merits of

                                      - 12 -
Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 13 of 22      PageID 135



Hamilton’s ADA claim. Though listed as a single cause of action,

Hamilton’s      complaint   raises        three    distinct       theories    of

discrimination under the ADA: disparate treatment, failure to

accommodate, and retaliation. (ECF No. 1 at 5.) In general, the

ADA prohibits discrimination “against a qualified individual on

the basis of disability in regard to job application procedures,

the   hiring,   advancement,   or    discharge     of   employees,    employee

compensation,    job   training,    and    other   terms,   conditions,      and

privileges of employment.” 42 U.S.C. § 12112(a). Since the prima

facie   elements   for   employment       discrimination    are    evidentiary

standards and not pleading requirements, a plaintiff need not make

a prima facie showing to survive a motion to dismiss. Swierkiewicz

v. Sorema N.A., 534 U.S. 506, 510–12 (2002). However, the complaint

must nonetheless “contain either direct or inferential allegations

respecting all the material elements to sustain a recovery under

some viable legal theory. . . . [C]onclusory allegations or legal

conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.” Mezibov v. Allen, 411 F.3d 712,

716 (6th Cir. 2005) (citations omitted); see also James v. Hampton,

592 F. App'x 449, 460–61 (6th Cir. 2015). Accordingly, when

determining the sufficiency of a pleading at the motion to dismiss

stage, courts still look to prima facie showing requirements for

guidance. See S. Pointe Wholesale, Inc. v. Vilardi, No. 1:17-CV-

00052-GNS, 2018 WL 922379, at *2–3 (W.D. Ky. Jan. 23, 2018); United

                                    - 13 -
Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 14 of 22      PageID 136



States v. Trumbull Metro. Hous. Auth., No. 4:17-CV-101, 2017 WL

4882438, at *4–5 (N.D. Ohio Oct. 30, 2017); Johnson v. Oldham, No.

16-2587-SHL-DKV, 2016 WL 7805793, at *2–3 (W.D. Tenn. Dec. 27,

2016), report and recommendation adopted, No. 16-CV-2587-SHL-DKV,

2017 WL 187561 (W.D. Tenn. Jan. 17, 2017).

            a.     Failure to Accommodate

     The prima facie elements for a failure to accommodate claim

under the ADA are: “(1) [plaintiff] was disabled within the meaning

of the ADA, (2) [plaintiff] was otherwise qualified for [the]

position,   with    or    without    reasonable     accommodation;    (3)   the

defendant    knew    or   had    reason   to    know   about   [plaintiff’s]

disability; (4) [plaintiff] requested an accommodation; and (5)

the defendant failed to provide the necessary accommodation.”

Kirilenko-Ison v. Bd. of Educ. of Danville Indep. Sch., 974 F.3d.

652, 669 (6th Cir. 2020) (citing Brumley v. United Parcel Serv.,

Inc., 909 F.3d 834, 839 (6th Cir. 2018)).

     Regarding      Hamilton’s      failure    to   accommodate   claim,    her

complaint sets out only conclusory, “the-defendant-unlawfully-

harmed-me” allegations. Iqbal, 556 U.S. at 678. Even assuming that

Hamilton’s complaint plausibly establishes that she is disabled

within the meaning of the ADA and that she is qualified for her

job with SCDOC, the complaint does not allege any specific facts

occurring after the allegations in the first lawsuit, beyond simply

reciting the elements of the claim. See id., 556 U.S. a 678 (“A

                                     - 14 -
Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 15 of 22   PageID 137



pleading that offers ‘labels and conclusions’ or “‘a formulaic

recitation of the elements of a cause of action will not do.’”)

(quoting Twombly, 550 U.S. at 555). Indeed, the only allegations

contained in the complaint (occurring after the first complaint

was filed) are that:

     Defendant has taken no steps to protect Plaintiff from
     attacks by inmates . . . . Plaintiff has continued to
     suffer from acts of workplace violence and harassment,
     of which Defendant is aware and which Defendant allows
     to take place.

     . . .

     After making requests for accommodation and the filing
     of her previous action against Defendant, Plaintiff has
     been subjected to discriminatory and retaliatory
     treatment including, but not limited to, subjected to
     unreasonable scrutiny, investigations, and discipline.

     Plaintiff has been subjected to a hostile work
     environment by co-workers and supervisors, including
     being subjected to ridicule and derision by co-workers
     and supervisors. Her complaints about this treatment
     have been ignored.

(ECF No. 1 at 2-3.) Her charge of discrimination with the EEOC

provides no more details, as it states only that “My employer has

been aware of my disability since 2017. Since filing the previous

charge, my request for reasonable accommodations have been denied.

Prior to filing my EEOC charge, I had no prior issues receiving a

reasonable   accommodation.”     (ECF   No.   1-1.)   Hamilton    does   not

provide any facts whatsoever regarding when she requested any

accommodations, what the requested accommodations were, or provide

any context for how Shelby County failed to accommodate these

                                  - 15 -
Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 16 of 22   PageID 138



requests.4 Merely stating accommodations were requested and that

those requests were ignored is insufficient to survive a motion to

dismiss. See Eachus v. Haslam, No. 3:15-cv-944, 2016 WL 323675, at

*8 (M.D. Tenn. Jan. 27, 2016) (granting a motion to dismiss

regarding an ADA failure to accommodate claim because the complaint

did “not contain any factual allegations describing or identifying

any accommodation that [plaintiff] needed in order to be able to

perform her duties, the reasonableness of that accommodation, any

request she made for that accommodation, or any denial by the

defendants of her request”).

             b.    Disparate Treatment

      The prima facie elements for an ADA disparate treatment claim

are: “1) [plaintiff] was disabled; 2) [plaintiff] was otherwise

qualified for the job, with or without reasonable accommodation;

3)   [plaintiff]    suffered   an    adverse   employment   decision;     4)

[plaintiff’s] employer knew or had reason to know of [plaintiff’s]

disability; and 5) similarly situated employees were treated more

favorably.” O'Donnell v. Univ. Hosps. Cleveland Med. Ctr., 833 F.

App’x 605, 619 (6th Cir. 2020) (citing Rosebrough v. Buckeye Valley




4According to the complaint, Hamilton “requested to be assigned to
positions with minimal contact with inmates, such as in control
units” and that “[d]espite making repeated requests for
accommodation, Defendant has failed to accommodate Plaintiff’s
disabilities.” (ECF No. 1 at 2.) These requests appear to be the
same allegations that were included in the first complaint. (ECF
No. 12-2 at 4, 8.)
                                    - 16 -
Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 17 of 22       PageID 139



High School, 582 F. App'x 647, 651 (6th Cir. 2014)). As before,

Hamilton’s complaint does not plead sufficient facts to overcome

a motion to dismiss on this claim. Although the court must take

all facts in the light most favorable to Hamilton, the complaint

at most plausibly alleges that Hamilton is disabled, that she is

qualified for the position, and that Shelby County was aware of

her disability. To the extent Hamilton’s complaint alludes to the

remaining two elements (that she suffered an adverse employment

decision and that a similarly-situated employee was treated more

favorably), the complaint does little more than recite the bare

elements of a prima facie claim for disparate treatment under the

ADA.   See   Iqbal,   556    U.S.    at    687   (“[Federal]   Rule   [of   Civil

Procedure]       8    does     not        empower    respondent       to    plead

the bare elements of his cause of action . . . and expect his

complaint to survive a motion to dismiss.”).

       Turning   first   to    Hamilton’s        alleged   adverse    employment

decision, the Sixth Circuit defines an adverse employment action

as “a “materially adverse change in the terms or conditions of .

. . employment because of [the] employer's conduct.’” Stewart v.

Esper, 815 F. App’x 8, 16 (6th Cir. 2020) (quoting Mitchell v.

Vanderbilt Univ., 389 F.3d 177, 182 (6th Cir. 2004)). The hallmark

of an adverse employment decision is a “significant change in

employment status,” such as “hiring, firing, failing to promote,

reassignment with significantly different responsibilities, or a

                                      - 17 -
Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 18 of 22           PageID 140



decision causing a significant change in benefits.” Id. at 16-17

(quoting Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761,

(1998)).     However,      a        de   minimis    employment     action     or     a

“[r]eassignment[] without changes in salary, benefits, title, or

work hours” is not an adverse employment action.” Id. at 16

(quoting Policastro v. Nw. Airlines, Inc., 297 F.3d 535, 539 (6th

Cir. 2002) and citing Bowman v. Shawnee State Univ., 220 F.3d 456,

462 (6th Cir. 2000)). In the instant case, the complaint states

only that “Plaintiff has been subjected to discriminatory and

retaliatory treatment including, but not limited to, subjected to

unreasonable scrutiny, investigations, and discipline” and that

she has been “subjected to ridicule and derision by co-workers and

supervisors.” (ECF No. 1 at 4.) Not only do these allegations fail

to allege any significant change in Hamilton’s employment status,

but they also do not provide any details as to when or how she was

investigated or disciplined, or that her employment status changed

in any meaningful way. See O’Donnell, 833 F. App’x at 619-20

(“These allegations are simply the type of complaints that arise

in a difficult professional environment. None of them amounted to

any   sort   of   change       in    pay    or   benefits,   nor   in    title,    nor

constituted any type of demotion.”). Moreover, being ridiculed and

derided is not an adverse employment action. See Stewart, 815 F.

App’x   at   19   (holding      that       “spreading   rumors”    and   “offensive

comments” are not adverse employment actions because they “fall[]

                                           - 18 -
Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 19 of 22   PageID 141



into the category of ‘petty slights or minor annoyances that often

take   place   at   work’   but   that   are   not   materially   adverse”)

(quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53,

68 (2006)). This is insufficient to plausibly allege an adverse

employment action.

       Likewise, Hamilton’s complaint does not adequately identify

any similarly-situated employees who were treated more favorably.

“To be considered ‘similarly situated, the individuals with whom

[plaintiff] seeks to compare his/her treatment must have dealt

with the same supervisor, have been subject to the same standards,

and engaged in the same conduct without such differentiating or

mitigating circumstances that would distinguish their conduct or

the employer's treatment of them for it.’” Jones v. Potter, 488

F.3d 397, 405 (6th Cir. 2007) (quoting Gray v. Toshiba Am. Consumer

Prods., 263 F.3d 595, 599 (6th Cir. 2001)); see also Smith v.

Wrigley Mfg. Co., 749 F. App’x 446, 448 (6th Cir. 2018) (holding

that, in the Title VII context, a plaintiff must provide “specifics

regarding the other employees or their differing treatment” such

as “names, ages, or qualifications for the [similar] employees who

were treated differently, or any examples of how their treatment

differed” in order to survive a motion to dismiss). The only

mention of any other employees in the complaint is that “[u]pon

information and belief, other similarly-situated individuals who

have not complained about discrimination or are not disabled have

                                   - 19 -
Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 20 of 22    PageID 142



been afforded all the benefits to which they are entitled without

interference    by   the   Defendant.”     (ECF   No.   1   at   3.)   Because

Hamilton’s complaint merely alleges that she believes a similarly-

situated individual may exist, it fails to plausibly allege the

final element of an ADA disparate treatment claim and must be

dismissed.

           c.    Retaliation

     The prima facie elements for an ADA retaliation claim are

“(1) [plaintiff] engaged in activity protected under the ADA; (2)

the employer knew of that activity; (3) the employer took an

adverse action against plaintiff; and (4) there was a causal

connection between the protected activity and the adverse action.”

Morrissey v. Laurel Health Care Co., 946 F.3d 292, 304 (6th Cir.

2019) (quoting Rorrer v. City of Stow, 743 F.3d 1025, 1046 (6th

Cir. 2014)). In the retaliation context, an adverse employment

action is one that “well might have ‘dissuaded a reasonable worker

from making or supporting a charge of discrimination.’” Burlington

N., 548 U.S. at 68 (quoting Rochon v. Gonzales, 438 F.3d 1211,

1219 (D.C. Cir. 2006)). Regarding this claim, it cannot be disputed

that Hamilton engaged in activity protected by the ADA (for

instance, filing the first lawsuit) and that Shelby County was

aware of the protected activity. However, Hamilton’s complaint

does not sufficiently plead a materially adverse action that would

have dissuaded a reasonable person from making or supporting a

                                  - 20 -
Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 21 of 22   PageID 143



charge of discrimination. Shaw v. Donahoe, 605 F. App’x 494, 496-

500 (6th Cir. 2015) (granting summary judgment and dismissing an

ADA retaliation claim in part because several of her alleged

adverse employment actions were insufficient to “dissuade[] a

reasonable   worker    from    making    or   supporting     a    charge   of

discrimination”) (quoting Burlington N., 548 U.S. at 69 and citing

Laster v. City of Kalamazoo, 746 F.3d 714, 719 (6th Cir. 2014)).

Indeed, the only allegations in the complaint to support her

retaliation claim are that Hamilton was “subjected to unreasonable

scrutiny, investigations, and discipline” and that she has been

“subjected    to   ridicule      and    derision    by     co-workers      and

supervisors,” all of which are conclusory in nature. (ECF No. 1 at

4.); see Ctr. for Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d

365, 375 (6th Cir. 2011) (holding that conclusory allegations are

“not well-pleaded” and are not entitled to a presumption of truth)

(citing Iqbal, 556 U.S. at 681). Because Hamilton’s complaint does

not sufficiently plead an adverse action, her claim for retaliation

cannot survive a motion to dismiss. See HDC, LLC v. City of Ann

Arbor, 675 F.3d 608, 613 (6th Cir. 2012) (“[B]road and conclusory

allegations of discrimination cannot be the basis of a complaint

and a plaintiff must state allegations that plausibly give rise to

the inference that a defendant acted as the plaintiff claims.”).

                              III. CONCLUSION



                                  - 21 -
Case 2:20-cv-02911-tmp Document 20 Filed 05/04/21 Page 22 of 22   PageID 144



     For the reasons above, the court GRANTS Shelby County’s

motion. Hamilton’s complaint is hereby dismissed.5

     IT IS SO ORDERED.

                            /s/ Tu M. Pham__________________________
                            TU M. PHAM
                            Chief United States Magistrate Judge

                            May 4, 2021_____________________________
                            Date




5Pleading deficiencies like those in Hamilton's complaint may be
remedied by amending the complaint under Federal Rule of Civil
Procedure 15. However, Hamilton has not requested leave to amend
her complaint in her response to the motion to dismiss. The court
is under no obligation to sua sponte grant a represented plaintiff
leave to amend deficiencies in a complaint. See Brown v. Matauszak,
415 F. App’x 608, 615–16 (6th Cir. 2011) (“[A] district court's
failure to grant leave to amend a complaint generally is governed
by an abuse of discretion standard. There is currently no rule of
law in this circuit that requires a district court, sua sponte, to
give a . . . plaintiff leave to amend [her] complaint absent a
request, and so generally, a district court does not abuse its
discretion in failing to grant a party leave to amend where such
leave is not sought.”) (internal citations omitted).
                                  - 22 -
